Citation Nr: 1825761	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for thoracolumbar scoliosis with spina bifida occulta.

2.  Entitlement to service connection for thoracolumbar scoliosis with spina bifida occulta.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of service connection for thoracolumbar scoliosis with spina bifida occulta is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA has received new evidence since a final April 1991 rating decision that denied service connection for thoracolumbar scoliosis with spina bifida occulta that relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the service connection claim for thoracolumbar scoliosis with spina bifida occulta.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An April 1991 rating decision denied service connection for thoracolumbar scoliosis with spina bifida occulta.  The Veteran did not file a notice of disagreement and VA did not receive additional evidence regarding the claim within one year of notice of the decision, so the April 1991 rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

The April 1991 rating decision denied service connection for thoracolumbar scoliosis with spina bifida occulta on the bases that the condition pre-existed and was not aggravated during service.  The Board notes the Veteran's spine was deemed normal on examination at his entry into active service in September 1973.  In his April 2014 notice of disagreement and November 2014 substantive appeal, the Veteran reported he never had back problems prior to service and started having back pain after being stationed in Germany.  These statements are presumed credible in the context of reopening.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  They were not of record at the time of the April 1991 rating decision and relate both to whether the claimed disability pre-existed service and to whether any potential pre-existing condition was aggravated during service.  Thus, reopening of the Veteran's service connection claim is warranted.

ORDER

The service connection claim for thoracolumbar scoliosis with spina bifida occulta is reopened.


REMAND

VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is competent evidence the Veteran has a current disability.  There is also evidence of a possible back injury in service.  Service treatment records include a November 1974 Medical Condition - Physical Profile Record (DA Form 3349) that specifically documents a "back injury."  Yet, the record does not contain sufficient information to make an informed decision on the Veteran's claim.  Thus, VA is required to provide an examination to obtain a nexus opinion to fulfill its duty to assist.

Further, the April 1991 rating decision adjudicated the Veteran's claim as an aggravation claim.  A back condition was not noted by the examining physician at the Veteran's entry into active service; therefore, the presumption of soundness attaches.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); 38 C.F.R. § 3.304(b).  As such, the claim must be adjudicated as a direct service connection claim without consideration of aggravation, unless the evidence establishes both that a back condition clearly and unmistakably pre-existed and clearly and unmistakably was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The Board finds further medical evidence is necessary in this regard given the nature of the claimed disability.

Finally, the record does not include the Veteran' service personnel records.  The Board finds efforts should be made to obtain these records and associate them with the claims file given the circumstances that led to the Veteran's discharge from service.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records and associate them with the claims file.

2.  Schedule the Veteran for an examination regarding his service connection claim for thoracolumbar scoliosis with spina bifida occulta.

The selected examiner is asked to initially address whether thoracolumbar scoliosis with spina bifida occulta (or any other back condition) both clearly and unmistakably pre-existed service AND clearly and unmistakably was not aggravated during service.  If either of these conditions is not met, the examiner is asked to provide a direct service connection opinion, addressing whether the Veteran has a current back disability that is at least as likely as not (50 percent probability or greater) associated with the back manifestations of a back condition in service.  

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


